Title: Agreement with William Skilling, 25 February 1775
From: Washington, George,Skilling, William
To: 

 

[25 February 1775]

Articles of Agreement made and concluded upon this 25th day of February One thousand Seven hundred and Seventy five, between William Skilling of the County of Fairfax & Colony of Virginia Labourer, of the one part, and George Washington of the County & Colony aforesaid Gentn, of the other part, Witnesseth, that the said William Skilling for the Consideration hereafter mentioned, doth Covenant and agree to and with the said George Washington, that he will be ready by the Sixth day of March next coming, to set of for the Ohio with the said Washingtons Servants and Negros; and will, from thence forward, until the Sixth day of March next following, obey with strictness & punctuallity, all such reasonable orders, and directions as he shall receive from the said George Washington, or any person appointed by, or through him, to manage and conduct his Business on the Ohio, or on the way out there—and the said William Skilling doth hereby oblige himself, to work duely and truely at any business he may be set about by the said Washingtons Manager; that he will behave himself soberly and quietly, and endeavour to set a good example to the Servants. And lastly, the said William Skilling doth hereby Covenant and agree that he will loose no time from the said Washington’s Service that he can avoid; but, if by Sickness, or other accidents he should not be able to work, he will allow for the same at Settlement in the same proportion as he receives. In Consideration of these Services well and faithfully performd on the part and behalf of the said William Skilling, the said George Washington doth hereby agree to pay the said William, at the expiration of the above term, fully to be compleated and ended as above, the Sum of Fifty Shillings Virga Curry pr Month (an allowance for lost time, if any, being first deducted) to commence from the Sixth day of March as above—and will moreover furnish the said William with Working Tools, and Provisions, and be at the expence of Transporting them to the Lands on which they are to be employed—In testimony of this agreement, and for the true and faithful performance of all and Singular the Covenants therein Containd, the Parties have hereunto set their hands and Seals, and each to the

other, doth bind himself in the full and just sum of Ten pounds Curry, the day & year first above written.


Signed, Sealed & Delivered
William Skilling


in the presence of
Go: Washington


Lund Washington



